Citation Nr: 1327838	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  12-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for bilateral hearing loss. 

2.  Service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1943 to April 1946.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.        

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  No relevant evidence has been added to either claims file since the August 2012 Statement of the Case (SOC).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to his active duty.  

2.  The evidence is in relative equipoise as to whether the Veteran's current tinnitus is related to his active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has current hearing loss and tinnitus that was caused by acoustic trauma he experienced during service while working near military aircraft.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran underwent VA compensation audiology examination in October 2010.  That examiner reported scores above 26 in each relevant auditory threshold (between 500 and 4000 Hz.).  The report also noted a diagnosis of tinnitus.  These findings are corroborated by private medical evidence of record dated between 2005 and 2010, which indicates that the Veteran has had during the appeal period disabling hearing loss and tinnitus.  The first element of Shedden is therefore satisfied.  

The second element of Shedden is established by lay and medical evidence of record.  The Veteran's service treatment records (STRs) are negative for hearing disorders, and include two hearing test reports conducted during service which indicated normal hearing.  It is noted that the tests consisted of the watch test, coin click, whispered voice or spoken voice tests rather than audiometric testing.  Nevertheless, the Veteran contends that he experienced acoustic trauma, hearing loss, and ringing in his ears during service as the result of exposure to loud noises pursuant to his duties around military aircraft.  The Veteran is competent to attest to loud noises and ringing in his ears, both of which are observable and which can be witnessed through the use of his senses.  His contentions are therefore of probative value and there is no reason to doubt his credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Veteran's claims to in-service acoustic trauma are supported by his private audiologist, who stated in an April 2010 letter that the Veteran's "past history includes significant noise exposure while in the military" for which he experienced tinnitus and hearing loss.     

What remains to be established is whether the in-service acoustic trauma, hearing loss, and tinnitus relate to the current hearing loss and tinnitus.  The record contains two medical opinions which address the issue.  

The first opinion is provided by the Veteran's private audiologist.  In an April 2010 letter, he reviewed the Veteran's history of in-service acoustic trauma.  He indicated that the Veteran experienced hearing loss and tinnitus as a result of the noise exposure in service and noted that there was no significant noise exposure since being discharged from service.  He characterized the hearing loss and tinnitus as "persistent to date[.]"  And he found it "as likely as not" that the Veteran's current hearing loss and tinnitus are "due to" the in-service noise exposure.  

The second opinion is provided by the VA audiologist.  In the October 2010 report, the examiner indicated a review of the claims file.  The examiner reviewed examination findings.  And the examiner found the Veteran's hearing loss and tinnitus "less than likely" related to service.  The examiner based the opinion on his belief that the Veteran's disorders were "typical for his age."   

Thus, the medical evidence of record is conflicted on the ultimate question before the Board - i.e., whether service and hearing loss and tinnitus are related.  Each opinion, whether countering or supporting the Veteran's claims, has probative value.  Each is offered by a medical professional who documented a familiarity with the Veteran's current hearing capacity and his medical history.  Indeed, the medical evidence on the question before the Board is in equipoise.  It certainly cannot be said that a preponderance of the evidence demonstrates that the Veteran's hearing disorders do not relate to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the third Shedden element is satisfied.  

Because each of the three Shedden elements has been met, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



___________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


